Case 0:20-cv-60517-RS Document 31-5 Entered on FLSD Docket 06/14/2021 Page 1 of 7




                     EXHIBIT E
 Case 0:20-cv-60517-RS Document 31-5 Entered on FLSD Docket 06/14/2021 Page 2 of 7


                                                                                      File No. NCR18650-159-a

                                                                                      Issue Date: 2012/10/23




                                 SANYO LITHIUM ION
                               BATTERY SPECIFICATIONS
        BATTERY CLASSIFICATION                                LITHIUM ION BATTERY

        BATTERY TYPE                                         NCR18650BB

        SANYO CODE                                            BJLII A300038AZ

        CLIENT                                                 TESLA MOTORS, INC

               E The client's agreement L


                       Signature:

                       Name in block letters:

                       Date:




                 *"If there is no reply within 30 days after the delivery, This document shall be
                    presumed valid.


                  Energy Company of Panasonic Group
                 Energy Company, SANYO Electric Co., Ltd.
                          Smart Energy Systems Business Unit
                               Market Development Group
                           EV Battery Market Development Team

                                    Oft.

                                    Chk.

                                    Chk.

                                   App.




HIGHLY CONFIDENTIAL                                                                                 TESLA-00006314
 Case 0:20-cv-60517-RS Document 31-5 Entered on FLSD Docket 06/14/2021 Page 3 of 7


       Title                    Specifications of Lithium Ion battery (Cylindrical Type)


    Publication Record

    No.        Date     Class                    Items
                                                                        Dft.
                                                                               T.Aoyama

                                                                        Chk.
                                                                               H.Kasuga
     (0)   2012/10/23    -      Final Draft
                                                                        Chk.
                                                                               T.Muto

                                                                       App.
                                                                               A.Watanabe

                                                                        Dft.

                                                                        Chk.

                                                                        Chk.

                                                                       App.

                                                                        Dft.

                                                                        Chk.

                                                                        Chk.

                                                                       App.

                                                                        Dft.

                                                                        Chk.

                                                                        Chk.

                                                                        App.

                                                                        Dft.

                                                                        Chk.

                                                                        Chk.

                                                                        App.
     *Key to Class abbreviations : A for Added, D for Deleted, R for Revised
                                   _
                                              Energy Company, SANYO Electric Co., Ltd.
    File No.    NCR18650-159-a                   Smart Energy Systems Business Unit



HIGHLY CONFIDENTIAL                                                                         TESLA-00006315
 Case 0:20-cv-60517-RS Document 31-5 Entered on FLSD Docket 06/14/2021 Page 4 of 7
                                                                      Lithium on Cet
                                                               BJ-A300038AZ (NCR18650BB)
                                                                        Specification


          1Application Range
           This specification is applied to Lithium ion cell NCR-B/T24SEC which will be used for lithium ion battery packs
           to be manufactured by TESLA MOTORS, INC.
           Applied standard(regulation): UN38.3
           Confirmation should be done, except for mentioned above standard(regulation).

         2.Rated specification
           2.1 Rated voltage:                                                      3.6 V
           2.2 Nominal capacity:                                                   Min.3030mAh,Typ.3180mAh (in standard charging, discharging at 2511 )
           2.3 Standard charging:                                                 4.2V, 909mA. 61mA end (Constant voltage, Constant current)
           2.4 1 Maximum allowable charging voltage with tolerance.               4.25V
           2.4 2 Maximum allowable continuous charge current:                     909mA
           2.5 Standard discharging:                                               606mA (Constant current, 2.5V end at 250 )
           2.6.1 Maximum allowable continuous discharge current:                   3636mA at -3011 to 6011
                                                                                   (eth condrton that cell temperature rs less than 80   and cell voltage :s kept above 2.5V)
           2.6.2 Lowest temperature discharge capacity.                            5mAh by 30mA discharge at -3011 (2.5V End)
           2.7 Operating temperature and humidity range:                            0 to 1010 , 0 to 85%RH (Maximum allowable charge current : 455mA)
                                                                                    10 to 450   , 0 to 85%RH      (in standard charging)
                                                                                   -20 to 600   , 0 to 85%RH      (in standard discharging)
           2.8 Storage temperature and humidity range:                             -20 to 350   , 0 to 85%RH      (within 1 year)
                                                                                   -20 to 400   , 0 to 85%RH      (within 6 months)
                                                                                  -30 to 45E. , O to 85%RH (within 1 month)
                                                                                  -30 to 600 , 0 to 85%RH (within 1 week)
           (Notes) The capacity recovery rate in the delivery state (35% capacity of fully charged) after storage is assumed to be 90% or more.
                     Capacity is checked by standard charging and standard discharging at 25 El before and after storage period.
           2.9 Volume Energy density:                                           640.6 Wh/l
           (Notes) This value are calculated by nominal capacity(minimum), rated voltage and cell volume without shrink tube.


         3.Remarks
           3.1 Maximum voltage at standard charging:                            The cell voltage must not exceed 4 25V.
            Even if factoring charge voltage control accuracy, the maximum voltage must never exceed 4.25V with
            any charge method(including pulse charge).
           3.2 Protection circuit over discharge prohibition voltage:              The cell voltage must not drop below 2.0V.

         4.Structure
           The cell consists of the positive electrode plate, negative electrode plate, separator, electrolyte, case and assembled sealing cap.
           The positive and negative electrode plates are housed in the case in the state being separated by the separator, and the assembled
           sealing cap is fit to the case. The assembled sealing cap houses the positive electrode terminal, current shut off mechanism
           and explosion -proof safety valve element, making the case the negative electrode terminal.


         5.Test method and judgment criteria


           5.1 Test condition
             5.1.1 Cells to be used for testing are those delivered within 1 month and are not used.
           Charging / Discharging states are the states Charging f Discharging at 25±511
           in standard charging / standard discharging, and being left not more than 24 hours.
            5.1.2 Test state is Class 5 (20±50 ) standard temperature state and class 20 (65±20%RH)
           standard humidity state specified in JIS Z8703 (standard condition of the test state).
            5.1.3 Test conditions are 5.1.1. and 5.1.2., unless otherwise specified.


           5.2 Test instruments
           The following instruments are used for the test.
            5.2.1 Voltmeter:                                             With precision 0.5mV or less.(Class 0.5 specified in JIS C1102)
            5.2.2 Ammeter:                                               With precision 0.5mA or less. (Class 0.5 specified in JIS C1102)
            5.2.3 Height and thickness gauge:                            With precision 0.05mm or less.
             5.2.4 Internal resistance meter:                            Those with lkHz sine wave AC 4 terminal method.
             5.2.5 Balance:                                              Those with reciprocal sensibility 10mg or less.




                                                                                                                                                       011190111 DDEICIEDIMITE



HIGHLY CONFIDENTIAL                                                                                                                                                     TESLA-00006316
 Case 0:20-cv-60517-RS Document 31-5 Entered on FLSD Docket 06/14/2021 Page 5 of 7
           5.3 Test method and judgment criteria:

                         Item                                              Test method                                          Judgment criteria
          1. Indication Appearance         Visual check.                                                                Refer to external inspection
                                                                                                                        standard document.
         2. Dimensions                     Measured by calipers.                                                        The data is in allowance
                                                                                                                        of dimensions
                                                                                                                        in appended drawing
         3. Weight                         Measured by balance without shrink tube.                                     48.5g or less.
                                                                                                                        Dtyp. 47.0g)
         4. Open Circuit Voltage           Measure open circuit voltage within 1 hour after standard charging.          4.1V or more.


         5.1. Internal Resistance          Measure internal resistance within 1 hour after standard charging.           40m0 or less.
             (AC method)
         5.2. Internal Resistance          Charging : 909mA 4.1V 61mA cut off                                           85 mfiElore less
             (DC method)                   Rest time : 20min.                                                           Eityp. m0)
                                           Discharging 1515mA lOsec.
                                           Temperature : 25L
         6 Nominal Capacity(Minimum)       Measure capacity by discharging in the standard discharging within           3030mAh or more.
                                           1 hour after standard charging at 25L .
         7. High Rate Discharging          Measure capacity by discharging (in the below condition) within              2576mAh or more.
                                           1 hour after standard charging at 25e .
                                           L.Discharging : 3030mA to 2.5V
         8 High Temperature                Measure capacity by holding at 45±27 for 4 hours after                       2576mAh or more.
           Discharging                     standard charging and discharging in the below condition.
                                           CIDischarging : 3030mA to 2.5V
         9 Low Temperature                 Measure capacity by holding at 0±211 for 4 hours after                       1818mAh or more
           Discharging                     standard charging and discharging in the below condition.
                                           [1Discharging : 3030mA to 2.5V
          10.1. Cycle Life (1)             500cycle charging/discharging is repeated in the below condition.            TBDmAh or more
                                           0 Charging : 4.2V,909mA,61mA end Constant voltage constant current           TBD m0 or less
                                                                                                                        TBD r over chamber
                                           ElRest time : 20 mmn. between charging and discharging                       temperature 0250 0
                                           0 Discharging : 3030mA to 2.5V
                                           0 Temperature : 251]
                                           0 After 500cyc1e5, DC method internal resistance is checked
                                             by below condition.
                                              Discharging : 3030mA to 2.5V
                                              Rest time : 20min
                                              Charging : 909mA,3.675V,10mA cut off) SOC 50%)
                                              Rest time : 20min.
                                              Discharging: 1515mA lOsec.
                                              Temperature : 251]
                                           LIAfter DC1R measurement the cell is checked for internal shorts
                                             by below condition.
                                              Discharging : 3030mA to 2.5V
                                              Rest time : 10h
                                              Charging : 909mA,4.2V,61mA cut off
                                           LI0Ambient temperture : 2511 (still air with cell held in plastic fixture)
                                              Measure cell temperature with a thermocouple attached to the cell
                                              and chamber temperature with a second thermocouple near to cell.
          10.2. Cycle Life (2)             500cyc1e charging/discharging is repeated in the below condition.            TBD mAh or more
                                           0 Charging : 4.1V,909mA,61mA end Constant voltage constant current           TBD m0 or less
                                                                                                                        TBD [1 over chamber
                                           0  Rest time : 20 min. between charging and discharging                      temperature 7255 E
                                           0  Discharging : 3030mA to 2.5V
                                           0  Temperature : 25El
                                           0  After 500cyc1e5, DC method internal resistance is checked
                                             by below condition.
                                              Discharging 3030mA to 2 5V
                                              Rest time : 20min
                                              Charging : 909mA,3.675V,10mA cut off ( SOC 50%)
                                              Rest time : 20min.
                                              Discharging 1515mA lOsec
                                              Temperature : 2511
                                           LilAfter DC1R measurement the cell is checked for internal shorts
                                             by below condition.
                                              Discharging 3030mA to 2 5V
                                              Rest time : 10h
                                              Charging : 909mA,4.2V,61mA cut off
                                           LI[Ambient temperture : 2511 (still air with cell held in plastic fixture)
                                              Measure cell temperature with a thermocouple attached to the cell
                                              and chamber temperature with a second thermocouple near to cell.




                                                                                                                                           0 000000110 0 001:1[0000IDO



HIGHLY CONFIDENTIAL                                                                                                                                     TESLA-00006317
 Case 0:20-cv-60517-RS Document 31-5 Entered on FLSD Docket 06/14/2021 Page 6 of 7
          10.3. Cycle Life (3)            500cycle charging/discharging is repeated in the below condition.             TBD mAh or more
                                          D Charging : 4.2V,909mA,61mA end Constant voltage constant current            TBD mf) or less
                                                                                                                        TBD LI over chamber
                                          : Rest time : 20 min. between charging and discharging                        temperature
                                          0 Discharging : 3030mA to 2.5V
                                          [1Temperature: 10I]
                                          0 After 500cyc1e5, DC method internat resistance is checked
                                            by below condition.
                                             Discharging : 3030mA to 2.5V
                                             Rest time : 20min
                                             Charging : 909mA,3.675V,10mA cut off ( SOC 50% )
                                             Rest time : 20min.
                                             Discharging : 1515mA lOsec.
                                             Temperature : 250
                                          O After DCIR measurement the cell is checked for internat shorts
                                            by below condition.
                                             Discharging : 3030mA to 2.5V
                                             Rest time : 10h
                                             Charging : 909mA,4.2V,61mA cut off
                                            3Ambient temperture : 25 [: (stili air with cell held in plastic fixture)
                                             Measure cell temperature with a thermocouple attached to the cell
                                             and chamber temperature with a second thermocouple near to celi.
          11.1. Maximum allowable         TBD                                                                           TBD
                pulse charge current

         00nly for referenceD
         Panasonic is not specified
         with this item.

          11.2. Maximum allowabie         500cycie charging/discharging is repeated in the below condition.             Technic,al target :
                pulse discharge current   D Charging : 4.2V,909mA,61mA end Constant voltage constant current            TBD mAh or more

         00nly for reference0             ri Rest time : 20 min. between charging and discharging
         Panasonic is not specified       0 Discharging :
         with this item.                              step 1 Discharge at 1555mA to 75% SOC
         Checking cycle life
                                                      step 2 14.86A for 10 sec. 12.84A for 7.5 sec.
         on every design
         change or on every 6 months.                        10.81A for 7.5 sec.
                                                      step 3 5.41A for 305 sec.
                                                    step 4 3.38A until 2 5V
                                                    step 5 1555mA to 2.5V
                                          O Temperature : 251:i
          11.3. Fast charge cycle life    500cycle charging/discharging is repeated in the below condition.             Technical target :
                                          O Charging : 4.2V,909mA,61mA end Constant voltage constant current            TBDmAh or more
         00nly for referenceD
         Panasonic is not specified       O Rest time : 20 min. between charging and discharging
         with this item.                  O Discharging . 3030mA to 2.5V
         Checking cycle life              O Fast Charging : 1-5, 51-55, 101-105, 151-155, 201-205, 251-255,
         on every design
         change or on every 6 months.                     301-305, 351-355, 401-405, 451-455 cycles
                                                    step 1. 3120mA,4.062V end constant current
                                                    step 2. 4.2V,909mA,61mA end Constant voltage constant cur
                                          O Temperature : 2511
          12. Storage                     The capacity is measured by standard discharging                              2727rnAh or more.
                                          at 2517 after the below condition
                                          Charged battery should be stored for 14 days at 600 then perform
                                          standard discharging and standard charging cycles for 2 cycles.
                                          The capacity is measured by standard discharging                              2727mAh or more.
                                          at 25L after the below condition.
                                          Charged battery should be stored for 1year at 25L then
                                          perform standard discharging and standard charging cycles for 2 cycles.
                                          The capacity is measured by standard discharging                              2727rnAh or more.
                                          at 2511 after the below condition.
                                          Discharged battery should be stored for 14 days at 60E1 then
                                          perform standard charging cycles for 1 cycles.
          13. Leakage                     Atter quick charging at 2511 , the cell shall be ieft in a                    No leakage.
                                          thermostatic oven.The inner temperature of the
                                          thermostatic oven,the tirne it is to be left as is, and
                                          the test procedure shall be as follows.
                                          Step 1 : Leave the cell at 75±2O for four hours.
                                          Step 2 : Change the temperature to 20±51.1 within 30
                                                  minutes and left the equipment for two hours.
                                          Step 3 : Change the temperature to -20±2 t] within 30
                                                  minutes and the equipment shall be left for
                                                 four hours.
                                          Step 4 : Change the temperature to 20±51] within 30
                                                  minutes and left the equipment for at least
                                                  two hours.
                                          Step 5 : Steps 1 to 4 repeat another four times.
                                          Store the charged cells at 20±51] for seven days,
                                               and then conduct a visual insnection.




                                                                                                                                         00000003 OOOMOOODO



HIGHLY CONFIDENTIAL                                                                                                                              TESLA-00006318
 Case 0:20-cv-60517-RS Document 31-5 Entered on FLSD Docket 06/14/2021 Page 7 of 7
          14. Vibration                       Vibrate the cell in triaxial direction for 90 min.                        No fire.
                                              per axis in condition of frequency 10-55Hz                                No explosion.
                                              (1Hz per 1 min.) and amplitude 1.52mm p-p.
          15. Shock Drop                      Drop the cell onto concrete board from lm                                 No fire.
                                              height 3 times.                                                           No explosion.
          16. Short Circuit                   D Short circuit the lead wire (resistance 80±20m0 or under)               No fire.
                                                across + and - terminals of the ceilLiafter standard charging.          No explosion.
                                              D Temperature : 25E                                                       Test : every lot
                                                                                                                        Report : once a Quarter
          17. Over charge                     ElContinuously charged at 909mA,12V (maximum voltage)                     No fire.
                                               after standard charging.                                                 No explosion.
                                              El Temperature : 2511                                                     Test : every lot
                                                                                                                        Report: once a Quarter
          18. Hot Box                         ti Charging : 4.2V,909mA,61mA end Constant voltage constant current       No fire.
                                              D Temperature: 130D                                                       No explosion.
         ,7iOnly for reference7                                                                                         Test : once a month
         Panasonic is not specified                                                                                     Report: once a Quarter 0
         with this item, but Panasonic
         submits tested data
         toTesla once a quarter.
         19. Impact                           Li Charging : 4.2V,909mA,61mA end Constant voltage constant current       No fire.
                                              U Weight: 9.1kg ['Height 61cm                                             No explosion.
         LlOnly for referenceE                D Temperature : 25E1                                                      Test : once a month
         Panasonic is not specified                                                                                     Report: once a Quarter7 0
         with this item, but Panasonic
         submits tested data
         toTesla once a quarter.
         20. Radiant heater                   ElCharging : 4.2V,909mA,61mA end Constant voltage constant current        Rapture Area 7 4mm2
                                              Li Temperature : 600D                                                     E=2mmx2mmE
         [[Only for referenceE                                                                                          Report: once a QuarterE U
         Panasonic is not specified
         with this item, but Panasonic
         submits tested data
         toTesla once a quarter.
                 ElPanasonic will report immediately if there is an issue.

         6.Product drawing
           Refer to appended drawing.


         7.Packing drawing
           Refer to appended drawing.


         8.Packing state
          Charging capacity of delivered cells is about 1113mAh.


         9 Warranty of cell
           Refer to the supply agreement.

          10.Two Dimensional Code of cell
           Refer to the appended drawing.
                10.1 Data: Included data in csv file:
                        Column 1              Column 2          Column 3          Column 4   Column 5      Column 6            Column 7           Column 8
                         Cell ID             Date/Time        TemperatureN       Cell OCVN AC-IR/ma      Capacity/mAh         Cell Code         Assembly Lot
          e.g     TITTI                  EllIEJLAIll] DIME]       ITT               IT11111111               TE111           III] TOFU] ElEl     Ell-1E1E11E111
                                                                                                                                                           LI
                 i.Column 1 shall contain the unique cell serial number from the 2D barcode
                 ii.Column 2 shall contain the date and time of the Panasonic cell voltage measurement. The time shall be accurate to +1-1 hour.
                 iii.Column 3 shall contain the atmospheric temperature which is measured at Panasonic OCV measurement process.
                 iv.Column 4 shall contain the open-circuit voltage measurement of the cell. See sections 10.3-10.5
                    for details on the accuracy and repeatability of this measurement.
                 v.Column 5 shall contain the cell AC-IR which is measured by Panasonic production line.
                 vi.Column 6 shall contain the cell capacity which is measured by Panasonic production line.
                 vii.Column 7 shall contain the cell code type.
                 viii.Column 8 shall contain the Assembly Lot code. The format of this code shall be as follows:
                         [YYMMDD-LS]
                          Where YY is the 2 digit year (e.g. '11' for 2011), MM is the 2 digit month (1-12), DD is the 2 digit day (1-31),
                         L is the alpha-numeric code for the production line and S is the code for the production shift (e.g. C2 is line C, shift 2).
                 ix.Any duplicate entries for a cell serial number will be identical to each other.
                 x.Each Assembly Lot code will have a unique cell type (e.g. NCR18650BB) associated with it.
                 xi.Data files shall be sent to Tesia within 2 days before reaching TESLA.

                 10.2 Readability: Two Dimensional Code of shipped cell can be read by the following equipment:
                        i.FZ3-H700
                        ii.THIR-6200DDM-U
                 10.3 Accuracy: Cell open -circuit voltage shall be measured to an accuracy of +/-0.0002V or better,
                   1 year after calibration at +/-5 deg.0 from room temperature.
                 10.4 Calibration: Voltage meters shall be calibrated every 12 months, with calibration certificates available upon request.
                 10.5 Repeatability: Repeatability testing shall be performed on voltage meter after calibration and by special request.
                       Testing will include 3 repeated voltage measurements on each of 10 cells.
                       The maximum measurement range for each cell tested must be less than 0.0001V.
                 10.6 Meter Change: Panasonic shall alert Tesla prior to changing the make or model of voltage meter.
                 10.7 Uniqueness: Two Dimensional Code of shipped cell does not duplicate.
                 10.8 Resolution: Cell open-circuit voltage shall be measured with a resolution of 10pV at the applicable voltage Range.

                                                                                                                                         0 0000000D 0 001110000IDO



HIGHLY CONFIDENTIAL                                                                                                                                  TESLA-00006319
